 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                            SOUTHERN DISTRICT OF CALIFORNIA
 6
 7   D.C., J.C., and T.C., by and                           Case No.: 18-cv-13-WQH-MSB
     through their Guardian,
 8
     MELANIE CABELKA; and                                   ORDER
 9   MELANIE CABELKA,
     individually,
10
                                          Plaintiffs,
11
     v.
12
     COUNTY OF SAN DIEGO;
13
     SARAH WILSON; CARLOS
14   OMEDA; FATIMAH
     ABDULLAH; MARILYN
15
     SPROAT; and DOES 1-100,
16                                     Defendants.
17
     HAYES, Judge:
18
            The matters before the Court are the Motions to Dismiss Plaintiffs’ Third Amended
19
     Complaint filed by Defendants Sarah Wilson, Carlos Olmeda1, Fatimah Abdullah, and
20
     Marilyn Sproat (ECF No. 103) and the County of San Diego (ECF No. 104).
21
     I.     PROCEDURAL BACKGROUND
22
            On October 3, 2019, Plaintiffs Melanie Cabelka and her minor children, T.C., D.C.,
23
     and J.C., filed a Third Amended Complaint (“TAC”) against Defendants Sarah Wilson,
24
     Carlos Olmeda, Fatima Abdullah, Marilyn Sproat (collectively, the “Social Worker
25
26
27
     1
      Plaintiffs identified this Defendant as “Carlos Omeda” in the Third Amended Complaint. (See ECF No.
28   101).

                                                        1
                                                                                       18-cv-13-WQH-MSB
 1   Defendants”), the County of San Diego (the “County”), and Does 1 through 100.2 (ECF
 2   No. 101). Plaintiffs allege claims against Defendants under 42 U.S.C. § 1983, and T.C.,
 3   D.C., and J.C. (collectively, “Minor Plaintiffs”) allege claims against Defendants for
 4   negligence, negligent and/or intentional misrepresentation, and intentional infliction of
 5   emotional distress. Plaintiffs seek general damages, special damages, punitive damages,
 6   interest, attorneys’ fees, and costs.
 7          On October 17, 2019, Defendants filed Motions to Dismiss the TAC for failure to
 8   state a claim upon which relief can be granted pursuant to Rule 12(b)(6) of the Federal
 9   Rules of Civil Procedure. (ECF Nos. 103, 104). On November 11, 2019, Plaintiffs filed
10   Oppositions to Defendants’ Motions to Dismiss. (ECF Nos. 105, 106). Each Opposition is
11   accompanied by a Request for Judicial Notice.3 (ECF Nos. 105-1, 106-1). On November
12   18, 2019, Defendants filed Replies in support of their Motions to Dismiss (ECF Nos. 107,
13   108) and Oppositions to Plaintiffs’ Requests for Judicial Notice. (ECF Nos. 107-1, 108-1).
14   II.    FACTUAL ALLEGATIONS
15          Plaintiff Melanie Cabelka adopted Minor Plaintiffs T.C., D.C., and J.C. after their
16   successful foster or adoptive placements in Cabelka’s home. T.C. was born in 2003, D.C.
17   was born in 2004, and J.C. was born in 2009.
18          In March 2015, Defendant Marilyn Sproat, a County placement worker, requested
19   to place foster children siblings D.G. and M.C. with Cabelka. D.G. and M.C. had been
20   living at a temporary shelter for a prolonged period. Cabelka asked Defendant Sproat why
21   D.G. and M.C. were living at the shelter, how many placements D.G. and M.C. had been
22   in, and why the prior placements failed. Sproat told Cabelka that the children had been in
23
24
     2
25    The original sealed Complaint was filed on January 3, 2018. (ECF No. 1). The First Amended Complaint
     was filed on February 27, 2018. (ECF No. 15). The Second Amended Complaint was filed on February
26   28, 2019. (ECF No. 67).

27   3
       Judicial notice of the requested documents is unnecessary for this Order. Plaintiffs’ requests for judicial
     notice are denied. See Asvesta v. Petroustas, 580 F.3d 1000, 1010 n. 12 (9th Cir. 2009) (denying request
28   for judicial notice where judicial notice would be “unnecessary”).

                                                          2
                                                                                               18-cv-13-WQH-MSB
 1   two previous placements. Sproat told Cabelka that that “the prior adoptive placements had
 2   not ‘failed,’” and the children were at the shelter through “no fault of their own.” (ECF No.
 3   101 ¶¶ 30, 33). Sproat told Cabelka that “it[’]s an issue with their foster parent. Don’t
 4   worry, the kids have no behavioral issues – they are very polite, very well mannered, and
 5   very helpful.” (Id. ¶ 30). Sproat told Cabelka that D.G. and M.C. “have great behaviors.
 6   They are really, really happy good kids.” (Id.). Sproat told Cabelka that D.G. “had no
 7   problems other than D.G.’s medical problems, i.e., spina bifida, which was well in hand.”
 8   (Id. ¶ 33). Before committing to D.G. and M.C.’s placement, Cabelka contacted Defendant
 9   Fatimah Abdullah, the supervisor of D.G.’s social worker. Defendant Abdulla reiterated
10   that D.G. and M.C.’s prior placements had not failed, that D.G. was “a great kid,” and that
11   D.G. had no issues other than spina bifida. (Id. ¶ 38).
12         Sproat and Abdullah’s representations were false. The County and Sproat considered
13   D.G. “to be a difficult child to place in part because of his medical issues and in part
14   because of his behavioral and psychological problems which included violent outbursts
15   and sexualized behaviors.” (Id. ¶ 31). The County, Sproat, and Abdullah knew, or should
16   have known, that both of D.G.’s previous foster parents and D.G.’s school filed reports
17   informing the County and County social workers that “D.G. had been repeatedly caught
18   smearing poop on the walls; had expressed suicidal thoughts; [and] had, on multiple
19   occasions, destroyed property in violent physical outbursts . . . .” (Id. ¶ 35). The County,
20   Sproat, and Abdullah knew, or should have known, that “one of the reasons D.G. had been
21   removed from his immediately prior adoptive placement with a woman named Tanya, was
22   because he had been sexually molesting another male child in Tanya’s care.” (Id. ¶ 36). In
23   addition, there were indications in D.G.’s CWS/CMS records that D.G. had been the victim
24   of sexual abuse, and both D.G. and M.C. “had witnessed the rape of their older sister,
25   Crystal.” (Id. ¶¶ 36, 41). Sproat and Abdullah failed to disclose, and “actively suppressed,”
26   this information “out of concern that if they had disclosed all of the relevant information
27   to [Cabelka], she would refuse to allow D.G. into her home.” (Id. ¶ 31).
28

                                                   3
                                                                                 18-cv-13-WQH-MSB
 1         Cabelka accepted D.G. and M.C. as adoptive placements. From March 2015 through
 2   January 2017, Cabelka experienced behavioral issues with D.G. D.G had poor hygiene,
 3   smeared feces on the walls, cut open and destroyed two beds, and downloaded and viewed
 4   “homosexual child pornography.” (Id. ¶ 58). D.G.’s school informed Cabelka that D.G.
 5   had suicidal thoughts and that his fecal smearing and hygiene issues were “an ongoing
 6   problem.” (Id. ¶ 46). After each incident, Cabelka contacted Defendant Abdullah or
 7   Defendant Carlos Olmeda, D.G.’s social worker, to report the incidents and further inquire
 8   about D.G.’s history. On many occasions, Cabelka never received a response. When
 9   Cabelka did receive a response, she was told that D.G. “can’t smell himself” (id. ¶ 44) and
10   that “there were no previous incidents of this nature and [ ] D.G. had no known psychiatric
11   impairments or behavioral problems.” (Id. ¶ 45). Defendant Olmeda reiterated the “false
12   assurances that there were no known behavioral or mental health issues for D.G.” (Id. ¶
13   50). When Cabelka reported that D.G. downloaded and viewed child pornography, Olmeda
14   assured Cabelka that “a report would be made and investigation would ensue.” (Id. ¶ 58).
15   The County never conducted an investigation.
16         Cabelka did not have the ability to obtain D.G.’s mental health information because
17   she had not received medical cards, waivers, or records from the County. Cabelka
18   attempted to discover information about D.G.’s history and behavioral problems from other
19   sources. Cabelka contacted D.G.’s Court Appointed Special Advocate who confirmed that
20   D.G. had a history of suicidal thoughts, hygiene issues, fecal smearing, and violent
21   outbursts. The Court Appointed Special Advocate “disclosed to [Cabelka] that D.G.
22   witnessed the rape of his older sister, and that D.G. had sexually acted out with a boy in
23   his prior adoptive home – and was removed from that home as a result.” (Id. ¶ 64).
24         In June 2016, the County informed Cabelka that an “experienced” social worker,
25   Defendant Sarah Wilson, would be taking over D.G.’s case. (Id. ¶ 62). On June 20, 2016,
26   Cabelka contacted Defendant Wilson “requesting assistance because [Cabelka] did not feel
27   she had the ability to care for D.G. due to his increasing instances of sexual behaviors.”
28   (Id. ¶ 63). Wilson “refused to disclose any of the negative information available to her in

                                                  4
                                                                                18-cv-13-WQH-MSB
 1   the CWS/CMS records.” (Id. ¶ 63). Wilson failed to provide assistance and told Cabelka
 2   that “if she had D.G. removed from her home, [Cabelka] would no[t] be permitted to adopt
 3   [M.C.] with whom [Cabelka] had become bonded.” (Id. ¶ 63). Cabelka continued to report
 4   D.G.’s behaviors to Wilson, and the County failed to investigate Cabelka’s reports.
 5   Cabelka told Wilson she “did not feel safe having D.G. in her home and she could not
 6   commit to adopting him due to his behaviors.” (Id. ¶ 64).
 7          Despite DEFENDANTS’ knowledge of D.G’s propensities for sexual and
            physical violence and outbursts, and [Cabelka’s] persistent reporting and
 8
            pleas for help, DEFENDANTS, and each of them, failed to take any action to
 9          remove this dangerous child, D.G., from [Cabelka’s] home, or even to warn
            [Cabelka] of his known dangerous propensities.
10
11   (Id. ¶ 67).
12          On August 8, 2016, D.G. “violently sodomize[d] D.C.” (Id. ¶ 68). Cabelka reported
13   the assault to Defendant Wilson. Cabelka told Wilson, “I want D.G. out of here.” (Id. ¶
14   70). Wilson told Cabelka that she could not just “dump” D.G. without providing notice to
15   the agency, that Cabelka should not go to the police, and that the rape allegations would be
16   investigated. (Id.). Wilson told Cabelka that her “adoption of M.C. would be scuttled if
17   [Cabelka] did not allow D.G. to remain in her home while the rape allegations were
18   investigated and sorted out.” (Id.). Cabelka requested that D.G. “be removed from her
19   home as soon as possible.” (Id.). The County failed to investigate the assault or remove
20   D.G.
21          On September 12, 2016, Cabelka contacted Wilson “begging for respite care for
22   D.G. due to her concerns for the safety and well being of her and her other children . . . .
23   [Cabelka] complained that she needed help now . . . .” (Id. ¶ 75). Wilson did not remove
24   D.G. “On October 20, 2016, D.G. sexually assaulted T.C.” (Id. ¶ 76). Cabelka reported the
25   assault, and Defendants “threaten[ed] and coerc[ed] [Cabelka] into keeping D.G. in the
26   Cabelka home” and withdrawing her removal requests. (Id. ¶¶ 140, 167). When Cabelka
27   again asked Wilson why D.G. had been removed from his previous adoptive placement,
28   Wilson told Cabelka that information was “confidential.” (Id. ¶ 80).

                                                  5
                                                                                 18-cv-13-WQH-MSB
 1            “On January 21, 2017, D.G. sexually assaulted J.C.” (Id. ¶ 90). Cabelka reported the
 2   assault to the CWS hotline, dropped D.G. off at the “STEPS program,” and reported the
 3   assault to the police. (Id. ¶ 94). When Cabelka asked the police why they had not
 4   investigated the prior reports of D.G.’s sexual assaults, the police told Cabelka that “the
 5   reports that had been provided to the police were so vague and nondescript that they did
 6   not prompt an investigation.” (Id. ¶ 95). “The bulk of the details [Cabelka] had provided to
 7   Defendants . . . were not even in the reports, and the report about T.C. was not even listed.”
 8   (Id.).
 9            D.G. did not return to the Cabelka home. Cabelka “sought and obtained a stay away
10   order from the court to prevent D.G. from being at T.C.’s. D.C.’s, and J.C.’s school as well
11   as anywhere near their family home.” (Id. ¶ 100). “In September 2017, the San Diego
12   District Attorney filed felony delinquency charges against D.G. for the sexual abuse of
13   [Cabelka’s] children.” (Id. ¶ 102). The County still solicits D.G. for placement by
14   describing him as “a good kid needing a loving home” and “continues to refrain from
15   disclosing D.G.’s known dangerous propensities to his current placements.” (Id. ¶ 103).
16   III.     LEGAL STANDARD
17            Rule 12(b)(6) of the Federal Rules of Civil Procedure permits dismissal for “failure
18   to state a claim upon which relief can be granted.” In order to state a claim for relief, a
19   pleading “must contain . . . a short and plain statement of the claim showing that the pleader
20   is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Dismissal under Rule 12(b)(6) “is proper only
21   where there is no cognizable legal theory or an absence of sufficient facts alleged to support
22   a cognizable legal theory.” Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035,
23   1041 (9th Cir. 2010) (quotation omitted).
24            “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
25   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
26   556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
27   “A claim has facial plausibility when the plaintiff pleads factual content that allows the
28   court to draw the reasonable inference that the defendant is liable for the misconduct

                                                    6
                                                                                     18-cv-13-WQH-MSB
 1   alleged.” Iqbal, 556 U.S. at 678 (citation omitted). However, “a plaintiff’s obligation to
 2   provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and
 3   conclusions, and a formulaic recitation of the elements of a cause of action will not do.”
 4   Twombly, 550 U.S. at 555 (quoting Fed. R. Civ. P. 8(a)). A court is not “required to accept
 5   as true allegations that are merely conclusory, unwarranted deductions of fact, or
 6   unreasonable inferences.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.
 7   2001). “In sum, for a complaint to survive a motion to dismiss, the non-conclusory factual
 8   content, and reasonable inferences from that content, must be plausibly suggestive of a
 9   claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir.
10   2009) (quotation omitted).
11   IV.   SECTION 1983 CLAIMS
12         Plaintiffs allege that Defendants violated 42 U.S.C. § 1983 by depriving Plaintiffs
13   of their federal rights guaranteed by the “case plan provisions” and the “records provisions”
14   of the Adoption Assistance and Child Welfare Act of 1980 (the “Adoption Act”), 42 U.S.C.
15   §§ 671(a)(16), 675(1), and 675(5)(D). Plaintiffs further allege that the Social Worker
16   Defendants violated 42 U.S.C. § 1983 by depriving Plaintiffs of their federal rights
17   guaranteed by the Due Process Clause of the Fourteenth Amendment of the United States
18   Constitution.
19         a. Contentions
20         The Social Worker Defendants contend that that the Adoption Act does not apply to
21   County employees and does not confer enforceable rights on Plaintiffs. The Social Worker
22   Defendants contend that they did not act with “deliberate indifference” to a “known and
23   obvious danger” in violation of the Fourteenth Amendment. (ECF No. 103-1 at 16). The
24   Social Worker Defendants further contend that they are entitled to qualified immunity. The
25   County contends that Plaintiffs fail to allege that the Social Worker Defendants acted
26   pursuant to a County policy or custom.
27         Plaintiffs contend that the Adoption Act applies to the Social Worker Defendants
28   and confers enforceable federal rights on Plaintiffs. Plaintiffs contend that the Social

                                                    7
                                                                                    18-cv-13-WQH-MSB
 1   Worker Defendants are liable under the Fourteenth Amendment state-created danger
 2   doctrine. Plaintiffs contend that the Social Worker Defendants are not entitled to qualified
 3   immunity. Plaintiffs contend that they sufficiently allege that the Social Worker
 4   Defendants acted pursuant to a County policy or custom.
 5          b. Legal Standard
 6          42 U.S.C. § 1983 “creates a private right of action against individuals who, acting
 7   under color of state law, violate federal constitutional or statutory rights.” Devereaux v.
 8   Abbey, 263 F.3d 1070, 1074 (9th Cir. 2001); see 42 U.S.C. § 1983 (providing a cause of
 9   action against “[e]very person who, under color of any statute, ordinance, regulation,
10   custom, or usage, of any State . . . subjects, or causes to be subjected, any citizen . . . to
11   the deprivation of any rights, privileges, or immunities secured by the Constitution and
12   laws . . . .”). “The purpose of § 1983 is to deter state actors from using the badge of their
13   authority to deprive individuals of their federally guaranteed rights and to provide relief to
14   victims if such deterrence fails.” Wyatt v. Cole, 504 U.S. 158, 161 (1992) (citing Carey v.
15   Piphus, 435 U.S. 247, 254-57 (1978)). “In order to seek redress through § 1983, however,
16   a plaintiff must assert the violation of a federal right, not merely a violation of federal law.”
17   Blessing v. Freestone, 520 U.S. 329, 340 (1997) (citing Golden State Transit Corp. v. Los
18   Angeles, 493 U.S. 103, 106 (1989)).
19          c. Section 1983 Claims Against the Social Worker Defendants
20          Plaintiffs allege pursuant to 42 U.S.C. § 1983 that the Social Worker Defendants
21   violated Plaintiffs’ rights under the Adoption Act and the Fourteenth Amendment Due
22   Process Clause.
23                  1.   Application of the Adoption Act to Social Worker Defendants
24          The Social Worker Defendants contend that the Adoption Act does not apply to
25   municipalities or municipal employees. The Social Worker Defendants contend that even
26   if the state delegated its responsibilities under the Adoption Act to the County, “it is only
27   the state that can violate any federal right guaranteed by the Act . . . .” (ECF No. 103-1 at
28   13).

                                                    8
                                                                                     18-cv-13-WQH-MSB
 1         Plaintiffs contend that the Adoption Act applies to states and municipalities to whom
 2   the state has delegated its responsibilities. Plaintiffs assert that the state delegated its
 3   authority for executing the foster system to the County, so County employees are required
 4   to comply with the Adoption Act’s mandates.
 5         Congress enacted the Adoption Act to enable each state to provide foster care and
 6   adoption assistance and to “promote State flexibility in the development and expansion of
 7   a coordinated child and family services program that utilizes community-based agencies
 8   and ensures all children are raised in safe, loving families.” 42 U.S.C. §§ 621, 670. The
 9   Adoption Act establishes a federal program to reimburse states for expenses incurred in
10   administering child welfare, foster care, and adoption services. To obtain federal funds, the
11   state must develop a plan for child welfare services, foster care, and adoption assistance
12   that meets the Adoption Act’s requirements. 42 U.S.C. §§ 622, 671. In addition to other
13   requirements, the state’s plan must provide for the development of a “case plan” for each
14   foster child and a “case review system” to ensure that a foster child’s health and education
15   records are provided to the foster parent. See 42 U.S.C. §§ 671(a)(16), 675(1), 675(5),
16   675a. The state’s plan must mandate that the plan shall be effective “in all political
17   subdivisions of the State, and, if administered by them, be mandatory on them.” 42 U.S.C.
18   § 671(a)(3).
19         In Henry A. v. Willden, the Court of Appeals for the Ninth Circuit examined the case
20   plan and records provisions of the Adoption Act, as well as the Fourteenth Amendment’s
21   application to county and state foster services. 678 F.3d 991 (9th Cir. 2012). In Henry A.,
22   “thirteen children who are in or have been in the legal custody of the State of Nevada and/or
23   Clark County and placed in foster care” filed suit against the Director of the Nevada
24   Department of Health and Human Services, the Administrator of the Nevada Division of
25   Child and Family Services, the Clark County Manager, the Director of Clark County
26   Department of Family Services, and Clark County. 2:10-cv-00528-RCJ-PAL, 2010 U.S.
27   Dist. LEXIS 115006, at *3, *8 (D. Nev. Oct. 26, 2010), reversed in part by 678 F.3d 991
28   (9th Cir. 2012). The plaintiffs alleged that the State of Nevada transferred its

                                                   9
                                                                                 18-cv-13-WQH-MSB
 1   responsibilities for providing foster care services to Clark County but retained supervision
 2   and oversight of the foster care system. The plaintiffs alleged that as a result of Clark
 3   County’s failed foster care system, the plaintiffs were subject to “severe physical abuse,
 4   lack of necessary medical treatment, and multiple placement disruptions.” Id. at *4. The
 5   plaintiffs brought claims against the county and state defendants for violating § 1983 by
 6   depriving plaintiffs of their federal rights under the Adoption Act and their substantive due
 7   process rights under the Fourteenth Amendment. Id. at *8. The defendants moved to
 8   dismiss the plaintiffs’ claims on the grounds that the defendants were entitled to qualified
 9   immunity. Id. at *9, *16. The United States District Court for the District of Nevada granted
10   the defendants’ motion to dismiss and held that the defendants were entitled to qualified
11   immunity. Id. at *60-61.
12          The plaintiffs appealed the district court’s decision to the Court of Appeals for the
13   Ninth Circuit. Henry A., 678 F.3d 991. The court of appeals reversed the district court’s
14   dismissal of the plaintiffs’ § 1983 claims. Id. at 1008-09. The court of appeals held that the
15   district court erred in finding that the plaintiffs failed to state a claim under the state-created
16   danger doctrine. Id. at 1003. The court of appeals further held that the district court erred
17   in dismissing the plaintiffs’ claims under the case plan and records provisions of the
18   Adoption Act on the basis that the provisions are not privately enforceable. Id. at 1006.
19          In this case, Plaintiffs allege that “[t]he State of California expressly delegated its
20   foster care licensing responsibilities and duties to the County of San Diego . . . .” (ECF No.
21   101 ¶ 109). Plaintiffs allege that the Social Worker Defendants are employees of the
22   County of San Diego Health and Human Services Agency, “a local public entity and
23   operating subdivision” of the County. (Id. ¶ 8). Plaintiffs allege that the Social Worker
24   Defendants violated the case plan and records provisions of the Adoption Act. The text of
25   the Adoption Act requires that a state’s plan must mandate that the plan shall be effective
26   “in all political subdivisions of the State, and, if administered by them, be mandatory on
27   them.” 42 U.S.C. § 671(a)(3). In Henry A., the Court of Appeals for the Ninth Circuit
28   applied the case plan and records provisions of the Adoption Act to the Clark County

                                                     10
                                                                                      18-cv-13-WQH-MSB
 1   Manager, the Director of Clark County Department of Family Services, and Clark County.
 2   The text of the Adoption Act and Ninth Circuit precedent dictate that the case plan and
 3   records provisions of the Adoption Act are enforceable against counties to whom the state
 4   has delegated its responsibilities under the Adoption Act and county employees. See Laurie
 5   Q. v. Contra Costa Cty., 304 F. Supp. 2d 1185, 1190 (N.D. Cal. 2004) (“Under section
 6   671(a)(16) a state or county claiming eligibility for benefits under the [Adoption Act] must
 7   institute a plan that provides for development of a case plan . . . .” (emphasis added)
 8   (quotation omitted)). The Court concludes that Plaintiffs have stated a “cognizable legal
 9   theory” at this stage in the proceedings that the Adoption Act applies to the Social Worker
10   Defendants. Shroyer, 622 F.3d at 1041.
11                  2.   Plaintiffs’ Federal Rights Under the Adoption Act
12         The Social Worker Defendants contend that the Adoption Act does not create a
13   federal right enforceable by Plaintiffs in a § 1983 action because Plaintiffs are not the
14   intended beneficiaries of the Adoption Act. The Social Worker Defendants contend that
15   the Adoption Act was intended to benefit foster children and their parents; it was not
16   intended to benefit foster parents or other children living with a foster child.
17         Plaintiffs contend that they can enforce the case plan and records provisions of the
18   Adoption Act under § 1983. Plaintiffs contend that the case plan and records provisions
19   directly benefit foster parents like Cabelka. Plaintiffs contend that the Adoption Act creates
20   a standard of conduct to “protect and promote the welfare of all children,” including the
21   Minor Plaintiffs in this case. (ECF No. 105 at 19).
22         “In order to seek redress through § 1983 [ ], a plaintiff must assert the violation of a
23   federal right, not merely a violation of federal law.” Blessing, 520 U.S. at 340 (citing
24   Golden State Transit Corp. v. Los Angeles, 493 U.S. 103, 106 (1989)). The court applies a
25   three-step test to determine whether a federal statute creates an individual right that is
26   enforceable by the plaintiffs in a § 1983 action. Id. at 340-41.
27         The Blessing test requires: 1) that Congress intended the statutory provision
           to benefit the plaintiff; 2) that the asserted right is not so “vague and
28

                                                   11
                                                                                   18-cv-13-WQH-MSB
 1         amorphous” that its enforcement would strain judicial competence; and 3) that
           the provision couch the asserted right in mandatory rather than precatory
 2
           terms.
 3
     Watson v. Weeks, 436 F.3d 1152, 1158 (9th Cir. 2006) (quoting and citing Blessing, 520
 4
     U.S. at 340-341). “If a statutory provision satisfies the Blessing test, it is presumptively
 5
     enforceable through § 1983.” Henry A., 678 F.3d at 1005 (citing Watson, 436 F.3d at 1158).
 6
     This presumption is rebutted “if Congress expressly or impliedly foreclosed enforcement”
 7
     by creating “‘a comprehensive enforcement scheme incompatible with individual
 8
     enforcement.’” Watson, 436 F.3d at 1158-59 (quoting Blessing, 520 U.S. at 341).
 9
           In Henry A., the district court determined that the state and county defendants were
10
     entitled to qualified immunity on the plaintiffs’ § 1983 claim based on violations of the
11
     case plan and records provisions of the Adoption Act. 2010 U.S. Dist. LEXIS 115006, at
12
     *28. The district court explained that “these provisions do not contain rights-creating
13
     language,” so the plaintiffs failed to show that the defendants violated any clearly
14
     established federal right. Id. at *28-29. The Court of Appeals for the Ninth Circuit reversed
15
     the district court’s decision. Henry A., 678 F.3d at 1006. The court of appeals stated:
16
           The district court concluded that [the case plan and records provisions] do not
17
           contain sufficient “rights-creating language” to satisfy the first prong of the
18         Blessing test. We disagree and join the majority of federal courts in holding
           that the case plan [and records] provisions are enforceable through § 1983.
19
20   Id. at 1006, 1009.
21         The court of appeals applied the Blessing test and determined that the case plan and
22   records provisions of the Adoption Act conferred individual rights enforceable under §
23   1983 on the foster children plaintiffs. Id. at 1006, 1008. The court of appeals first examined
24   the case plan provisions, §§ 671(a)(16) and 675(1). See id. at 1007 fn. 8 (“[W]e must
25   examine each provision separately rather than the statute as a whole.” (citing ASW v.
26   Oregon, 424 F.3d 970, 977 (9th Cir. 2005)). The case plan provision of § 671(a)(16)
27   provides:
28

                                                   12
                                                                                  18-cv-13-WQH-MSB
 1       (a) Requisite features of a State plan. In order for a state to be eligible for
             payments under this part, it shall have a plan approved by the Secretary
 2
             which—
 3           ...
             (16) provides for the development of a case plan (as defined in section 475(1)
 4
             [42 U.S.C. § 675(1)] and in accordance with the requirements of section 475A
 5           [42 U.S.C. § 675a]) for each child receiving foster care maintenance payments
             under the State plan . . . [.]
 6
 7   Section 675(1) “provides a detailed definition of what a case plan must include, such as the
 8   child’s health and educational records, a description of the child’s permanency plan, and a
 9   plan for ensuring the child’s stability.” Henry A., 678 F.3d at 1006 (citing 42 U.S.C. §
10   675(1)); see 42 U.S.C. §§ 675(1)(C)(iii), (v), (vii). Section 675(1) requires, in relevant part,
11   that the case plan include “[a] plan for ensuring that the child receives safe and proper care
12   and that services are provided to the parents, child, and foster parents . . . .” 42 U.S.C. §
13   675(1)(B).4
14          The court of appeals explained that the first prong of the Blessing test “requires
15   ‘rights-creating language,’ meaning that the text of the statute ‘must be phrased in terms of
16   the persons benefitted.’” Henry A., 678 F.3d at 1005 (quoting Gonzaga Univ. v. Doe, 536
17   U.S. 273, 284, 284 n. 3 (2002)). The court of appeals determined that the case plan
18   provisions “unambiguously require[ ] the State to provide for the development of a case
19   plan ‘for each child,’” evidencing Congress’s intent that the case plan provisions benefit
20   foster children. Id. at 1007. The court of appeals held that “the first Blessing factor weighs
21   in favor of an enforceable right” by the foster children plaintiffs. Id. at 1007. The court of
22   appeals further determined that the case plan provisions satisfy the second and third
23   Blessing factors because there is “no ambiguity as to what [the state is] required to do[.]”
24   Id. (alterations in original) (quotation omitted). The court of appeals concluded that there
25
26
     4
       The court noted that, “as we recognized in ASW, Congress has directed that statutory provisions within
27   the [Adoption Act] should not ‘be deemed unenforceable because of its inclusion in a section . . . requiring
     a State plan or specifying the required contents of a State plan.’” Henry A., 678 F.3d at 1007 (quoting
28   ASW, 424 F.3d at 977 n. 11).

                                                         13
                                                                                              18-cv-13-WQH-MSB
 1   is no indication Congress foreclosed enforcement of the case plan provisions under § 1983,
 2   so “the case plan provisions of the [Adoption Act] . . . are enforceable through § 1983.” Id.
 3   at 1008.
 4         The court of appeals then applied the Blessing test to the records provisions, §§
 5   671(a)(16), 675(1), and 675(5)(D). The records provision of § 671(a)(16) requires the state
 6   to develop a plan that “provides for a case review system which meets the requirements
 7   described in section 475(5) [42 U.S.C. § 675(5)] and 475A . . . .” Section 675(5)(D)
 8   requires that the case review system must ensure that
 9         a child’s health and education record . . . is reviewed and updated, and a copy
           of the record is supplied to the foster parent or foster care provider with whom
10
           the child is placed, at the time of the placement of each child in foster care . .
11         ..
12
     Section 675(1) details the information that must be included in the health and education
13
     record, including “the child’s school record,” “the child’s known medical problems,” and
14
     “any other relevant health and education information concerning the child determined to
15
     be appropriate by the State agency.” 42 U.S.C. § 675(1)(C)(iii), (v), (vii).
16
           The court of appeals determined:
17
           We are persuaded by the statute’s repeated focus on the individuals benefitted
18         by §§ 671(a)(16) and 675(5)(D): A case review system must be provided with
           respect to each child; the child’s health and education record must be provided
19
           to the foster parent; and this must happen at the time the child is placed in
20         foster care . . . . [T]he “focus on individual foster children,” and the language
           “designating foster parents” to receive a benefit on their foster child’s behalf,
21
           “together unambiguously reflect Congress’s intent” that the records
22         provisions benefit individual foster children and parents.
23
     Henry A., 678 F.3d at 1008-09 (quoting Cal. State Foster Parent Ass’n v. Wagner, 624
24
     F.3d 974, 981 (9th Cir. 2010)). The court of appeals concluded that “the records provisions
25
     can be enforced through § 1989.” Id. at 1009.
26
27
28

                                                   14
                                                                                    18-cv-13-WQH-MSB
 1          In this case, Plaintiffs seeking to enforce the Adoption Act under § 1983 are D.G.’s
 2   former foster parent and his former foster siblings5. The text of the case plan and records
 3   provisions mandates that the state’s plan ensure that services and records are supplied to
 4   foster parents. Section 675(1)(B) requires that a case plan include “[a] plan for assuring . .
 5   . that services are provided to the parents, child, and foster parents . . . .” Section 675(5)(D)
 6   requires a case review system to ensure that a child’s health and education record “is
 7   supplied to the foster parent.” The court of appeals explained in Henry A. that Congress
 8   intended the records provisions to benefit foster parents. See 678 F.3d at 1009 (“[T]he
 9   ‘focus on individual foster children,’ and the language ‘designating foster parents’ to
10   receive a benefit on their foster child’s behalf, ‘together unambiguously reflect Congress’s
11   intent’ that the records provisions benefit individual foster children and their parents.”
12   (quotation omitted)); see also Wagner, 624 F.3d at 979-80 (holding that 42 U.S.C. §§
13   672(a) and 675(4)(A), which establish requirements for foster care maintenance payments,
14   create rights enforceable by foster parents, even though neither section explicitly references
15   foster parents). The text of the case plan and records provisions and Ninth Circuit precedent
16   indicate that Congress intended §§ 671(a)(16), 675(1), and 675(5)(D) to be enforceable
17   under § 1983 by foster parents like Cabelka. There is no ambiguity in what the state and
18   County is required to do or provide, and there is no other administrative remedy available
19   to Cabelka. However, there is no indication in the case law or the text of the case plan and
20   records provisions that Congress intended the Adoption Act to benefit foster siblings.
21          The Court concludes that the Minor Plaintiffs have failed to plead a violation of their
22   federal rights under the Adoption Act enforceable under § 1983. The Court concludes that
23   foster parent Cabelka has sufficiently pled a claim under § 1983 at this stage in the
24   proceedings for violations of §§ 671(a)(16), 675(1), and 675(5)(D) of the Adoption Act.
25   ///
26
27
     5
      The Court uses the term “foster siblings” to refer to children living in the same house as the foster child
28   who are not presently in the foster system.

                                                         15
                                                                                              18-cv-13-WQH-MSB
 1                    3.   Qualified Immunity on Cabelka’s Adoption Act Claim6
 2          The Social Worker Defendants contend that there was no existing precedent that
 3   would have put them on notice that failing to comply with the Adoption Act would violate
 4   the federal rights of D.G.’s foster parent. The Social Worker Defendants contend that
 5   Henry A. would not put the Social Worker Defendants on notice that their alleged actions
 6   would violate a foster parent’s federal rights. The Social Worker Defendants contend that
 7   “the only other Ninth Circuit cases that address federally enforceable rights under the
 8   Adoption Act analyzed different provisions of the Act” than Plaintiffs allege violations the
 9   Social Worker Defendants violated. (ECF No. 103 at 21).
10          Plaintiffs contend that the Adoption Act has required social workers to develop a
11   case plan and provide foster parents with the prior history of foster children since 1980.
12   Plaintiffs contend that by placing D.G., “a known sexual predator, in a home with children
13   aged 13, 12, and 6,” and “repeatedly conceal[ing] D.G.’s clear and obvious dangerous
14   history,” the Social Worker Defendants violated these clearly established federal rights.
15   (ECF No. 105 at 24-25).
16          The doctrine of qualified immunity “protects government officials ‘from liability for
17   civil damages insofar as their conduct does not violate clearly established statutory or
18   constitutional rights of which a reasonable person would have known.’” Pearson v.
19   Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818
20   (1982)). If “a complaint sufficiently alleges that a government official violated a federal
21   constitutional or statutory right, that official is entitled to qualified immunity from money
22   damages if the right was not ‘clearly established’ at the time of the alleged conduct.” Henry
23   A., 678 F.3d at 999 (citing Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)). “A Government
24   official’s conduct violates clearly established law when, at the time of the challenged
25
26
27   6
       The Court has concluded that the Minor Plaintiffs fail to state claims under § 1983 for violations of the
     Adoption Act. Accordingly, the Court does not address whether the Social Worker Defendants are entitled
28   to qualified immunity on the Minor Plaintiffs’ Adoption Act claims.

                                                         16
                                                                                             18-cv-13-WQH-MSB
 1   conduct, ‘[t]he contours of [a] right [are] sufficiently clear’ that every ‘reasonable official
 2   would [have understood] that what he is doing violates that right.’” Ashcroft, 563 U.S. at
 3   741 (alterations in original) (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987));
 4   see Henry A., 678 F.3d at 1000 (explaining that the court must determine “the contours” of
 5   the plaintiff’s “clearly established rights at the time of the challenged conduct” and then
 6   “examine whether a reasonable official would have understood that the specific conduct
 7   alleged by Plaintiffs violated those rights”). “‘This is not to say that an official action is
 8   protected by qualified immunity unless the very action in question has previously been held
 9   unlawful, but it is to say that in the light of pre-existing law the unlawfulness must be
10   apparent.’” Anderson, 483 U.S. at 640 (internal citation omitted). “We do not require a case
11   directly on point, but existing precedent must have placed the statutory or constitutional
12   question beyond debate.” Ashcroft, 563 U.S. at 741.
13          The Court has determined that Cabelka has sufficiently alleged that the Social
14   Worker Defendants violated Cabelka’s federal rights under the Adoption Act at this stage
15   in the proceedings. The Adoption Act requires that a state’s plan must mandate that the
16   plan shall be effective “in all political subdivisions of the State, and, if administered by
17   them, be mandatory on them.” 42 U.S.C. § 671(a)(3).The text of the case plan and records
18   provisions require the state to create a case plan that includes “[a] plan for assuring . . . that
19   services are provided to the . . . foster parents . . . ,” 42 U.S.C. § 675(1)(B), and a case
20   review system to ensure that a child’s health and education record “is supplied to the foster
21   parent.” 42 U.S.C. § 675(5)(D). In Henry A., the court of appeals applied the case plan and
22   records provisions to Clark County and Clark County officials. The court of appeals further
23   held that foster children have an individual right to seek enforcement of the case plan and
24   records provisions, explaining that Adoption Act was intended to benefit both foster
25   children and foster parents. Id. at 1009; see Wagner, 624 F.3d at 982 (holding that “Foster
26   Parents have access to a remedy under § 1983 to enforce their federal right” under §§ 672(a)
27   and 675(4)(A) of the Adoption Act).
28

                                                     17
                                                                                      18-cv-13-WQH-MSB
 1         At the time of the Social Worker Defendants’ alleged conduct, a reasonable County
 2   social worker was on notice that he or she was required under the Adoption Act to provide
 3   a foster parent with a foster child’s medical and education records and to create an adequate
 4   case plan to assure that services are provided to the foster parent. Based on the allegations
 5   at this stage in the proceedings, the Court concludes that the Social Worker Defendants are
 6   not entitled to qualified immunity for the alleged violations of Cabelka’s federal rights
 7   under the Adoption Act.
 8                 4.   Fourteenth Amendment State-Created Danger
 9         The Social Worker Defendants contend that they have no duty under the Fourteenth
10   Amendment to protect individuals from private violence. The Social Worker Defendants
11   contend that they did not place Plaintiffs in danger they otherwise would not have faced.
12   The Social Worker Defendants contend that it was Cabelka’s decision to allow D.G. to
13   remain in the Cabelka home so Cabelka could adopt D.G.’s sister.
14         Plaintiffs contend that the state-created danger doctrine applies because the Social
15   Worker Defendants created or exposed Plaintiffs to a risk of harm, and the danger caused
16   Plaintiffs injury. Plaintiffs contend that the Social Worker Defendants were aware of
17   D.G.’s dangerous propensities and refused to warn Plaintiffs. Plaintiffs contend that the
18   Social Worker Defendants refused to act when Cabelka reported D.G.’s sexual assaults.
19         The Fourteenth Amendment typically “does not impose a duty on government
20   officers to protect individuals from third parties.” Morgan v. Gonzales, 495 F.3d 1084,
21   1093 (9th Cir. 2007). There are two exceptions to this general rule: the “special
22   relationship” exception and the “state-created danger exception.” Patel v. Kent Sch. Dist.,
23   648 F.3d 965, 971 (9th Cir. 2011). The special relationship exception applies when the
24   state “takes a person into its custody and holds him there against his will.” DeShaney v.
25   Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 199-200 (1989).
26         The state-created danger exception applies “when the state affirmatively places the
27   plaintiff in danger by acting with ‘deliberate indifference’ to a ‘known or obvious danger.’”
28   Patel, 648 F.3d at 971-72 (quoting L.W. v. Grubbs, 92 F.3d 894, 900 (9th Cir. 1996)). To

                                                  18
                                                                                 18-cv-13-WQH-MSB
 1   state a claim under the state-created danger exception, the plaintiff must allege that “(1) [
 2   ] affirmative actions of the official placed the individual in danger he otherwise would not
 3   have faced; (2) [ ] the danger was known or obvious; and (3) [ ] the officer acted with
 4   deliberate indifference to that danger.” Henry A., 678 F.3d at 1002 (citing Kennedy v. City
 5   of Ridgefield, 439 F.3d 1055, 1062-64 (9th Cir. 2006)). A state actor acts with deliberate
 6   indifference where there was an “objectively substantial risk of harm,” the official was
 7   “subjectively aware of facts from which an inference could be drawn that a substantial risk
 8   of harm existed,” and “either the official actually drew that inference or [ ] a reasonable
 9   official would have been compelled to draw that inference.” Tamas, 630 F.3d at 845.
10         In Henry A., the foster children plaintiffs alleged that the state and county defendants
11   “remov[ed] Plaintiffs from their homes and plac[ed] them in the care of foster parents . . .
12   who were unfit to care for them and posed an imminent risk of harm to Plaintiffs’ safety.”
13   678 F.3d at 1002. The plaintiffs alleged that the defendants placed one child in a foster
14   home “that had a known history of neglect,” allowed another foster child “to have
15   unsupervised visits with his grandparents despite having knowledge that they had abused
16   him,” and placed a third foster child “in an out-of-state facility that had a known history of
17   chronic neglect and abuse.” Id. The district court determined that the plaintiffs failed to
18   state a claim under the state-created danger doctrine. Id. The district court cited the
19   dissenting opinion in Kennedy and determined that “the complaint did not sufficiently
20   allege that Defendants did more than simply expose the plaintiff to a danger that already
21   existed because Defendants merely place[d] foster children into an already broken system.”
22   Id. (quotations omitted).
23         The court of appeals reversed the decision of the district court, finding that “[t]he
24   district court’s reasoning was erroneous.” Id. The court of appeals explained that the state-
25   created danger doctrine “only applies in situations where the plaintiff was directly harmed
26   by a third party — a danger that, in every case, could be said to have ‘already existed.’”
27   Id. The court of appeals explained:
28         [T]he point of the state-created danger doctrine is that the affirmative actions

                                                   19
                                                                                  18-cv-13-WQH-MSB
 1         of a state official “create[d] or expose[d] an individual to a danger which he
           or she would not have otherwise faced.” Kennedy, 439 F.3d at 1060 (opinion
 2
           of the court) (emphasis added). This is precisely what Plaintiffs have alleged
 3         here. They allege that Defendants knew of the danger of abuse and neglect
           that Plaintiffs faced in certain foster homes and acted with deliberate
 4
           indifference by exposing Plaintiffs to that danger anyway. This is sufficient to
 5         state a claim under the controlling opinion in Kennedy. The fact that the
           dangerous foster homes “already existed” is irrelevant.
 6
 7   Id. at 1002-03 (second and third alterations in original).
 8         In this case, Plaintiffs allege that the Social Worker Defendants knew of the danger
 9   of sexual abuse that the Minor Plaintiffs faced and acted with deliberate indifference by
10   exposing them to that danger anyway. Plaintiffs allege that D.G.’s CWS/CMS records and
11   juvenile case file indicate that D.G. had been the victim of sexual abuse and that D.G. had
12   “known behavioral issues including . . . sexually aggressive and deviant behaviors.” (ECF
13   No. 101 ¶ 45). Plaintiffs allege that the Social Worker Defendants had access to D.G.’s
14   CWS/CMS records and juvenile case file and were aware of D.G.’s history of violent and
15   sexually deviant acts. Plaintiffs allege that the Social Worker Defendants knew that D.G.
16   had been removed from his prior placement “because he had been sexually molesting
17   another male child” in his foster parent’s care. (Id. ¶ 36). Plaintiffs allege that the Social
18   Worker Defendants knew that Cabelka had three young male children. Plaintiffs allege that
19   the Social Worker Defendants “lied, and falsely stated that D.G. had no behavioral,
20   medical, and/or psychological issues, . . . no dangerous propensities, no sexually deviant
21   behaviors, no violent outbursts, and that D.G. was in foster care through no fault of his
22   own.” (Id. ¶ 134). Plaintiffs allege that the Social Worker Defendants “suppressed” the fact
23   that “D.G. sexually molested another child in his previous foster home.” (Id. ¶ 133).
24   Plaintiffs allege that Cabelka asked Defendants Sproat and Abdullah questions about
25   D.G.’s history, including why D.G.’s prior adoptive placements failed and why D.G. was
26   at the temporary shelter, “before [Cabelka] committed to [D.G.’s] placement in her home.”
27   (Id. ¶ 38). Plaintiffs allege that when Cabelka reported D.G.’s behaviors, the Social Worker
28   Defendants told Cabelka that all of D.G.’s behaviors were new and that none of D.G.’s

                                                   20
                                                                                  18-cv-13-WQH-MSB
 1   concerning behaviors had been noted in D.G.’s file. Plaintiffs allege that the Social Worker
 2   Defendants lied about, and suppressed, D.G.’s history in order to induce Cabelka to accept
 3   D.G. as an adoptive placement and to allow him to remain in her home. Plaintiffs allege
 4   that the Social Worker Defendants assured Cabelka that her reports of sexual assault would
 5   be investigated and that the County would remove D.G. from the Cabelka home. Plaintiffs
 6   allege that the Social Worker Defendants failed to investigate Cabelka’s reports and failed
 7   to remove D.G. Plaintiffs allege that the Minor Plaintiffs were exposed to sexual abuse as
 8   a result of the Social Worker Defendants’ conduct.
 9         The facts alleged support the inference that Cabelka would not have accepted D.G.
10   into her home if Defendants Sproat or Abdullah had informed her of D.G.’s past sexual
11   misconduct. The facts alleged support the inference that the Social Worker Defendants’
12   alleged statements induced Cabelka to allow D.G. to remain in her home and that that the
13   affirmative actions of the Social Worker Defendants exposed the Minor Plaintiffs to a
14   danger of sexual assault that they would not otherwise have faced. The facts alleged support
15   a reasonable inference that D.G. posed an “objectively substantial risk of harm” to the
16   Minor Plaintiffs, that the Social Worker Defendants were “subjectively aware of facts from
17   which an inference could be drawn that a substantial risk of serious harm existed,” and that
18   the Social Worker Defendants “actually drew that inference.” Tamas, 630 F.3d at 845.
19   However, the facts alleged do not support an inference that the affirmative actions of the
20   Social Worker Defendants placed foster parent Cabelka in any danger that she otherwise
21   would not have faced.
22         The Court concludes that Cabelka fails to state a claim under the Fourteenth
23   Amendment Due Process Clause. The Court concludes that the Minor Plaintiffs have stated
24   a cause of action under § 1983 at this stage in the proceedings for violations of their
25   Fourteenth Amendment rights to be free from state-created danger.
26
27
28

                                                  21
                                                                                 18-cv-13-WQH-MSB
 1                    5.   Qualified Immunity on Minor Plaintiffs’ Fourteenth Amendment
                           Claims7
 2
 3          The Social Worker Defendants contend that “no binding precedent has held that the
 4   [state-created danger] doctrine applies to placing a foster child in a home where there is a
 5   known danger of abuse to a third party at the hands of the foster child. (ECF No. 103-1 at
 6   22). The Social Worker Defendants contend that “there was no case law putting Social

 7   Worker Defendants on ‘clear notice’ that placing a foster child with a history of behavioral

 8   issues and sexual abuse into a home with a third party might violate the third party’s
 9   substantive due process rights.” (Id.).
10          Plaintiffs contend that “[i]t is clearly established that a government official violates
11   substantive due process rights by creating or exposing an individual to a risk of harm – that
12   they otherwise would not have faced.” (ECF No. 105 at 23). Plaintiffs contend that the
13   Social Worker Defendants’ “conduct in unleashing a known sexual predator on an
14   unsuspecting family without any warning meets this standard.” (Id.).
15          The Court has determined that the Minor Plaintiffs have sufficiently alleged that the

16   Social Worker Defendants violated the Minor Plaintiffs’ substantive due process rights at
17   this stage in the proceedings. “It is beyond dispute” that at the time of the Social Worker
18   Defendants’ alleged conduct, “state officials could be held liable where they affirmatively
19   and with deliberate indifference placed an individual in danger she would not otherwise

20   have faced.” Kennedy, 439 F.3d at 1066; see Mayshack v. Gonzales, 437 F. App’x 615,
21   620 (9th Cir. 2011) (finding that it was “clearly established that when government officials
22   affirmatively and with deliberate indifference place an individual in danger, those officials
23   may be held liable” (citing Kennedy, 439 F.3d at 1066)).

24
25
26
27   7
      The Court has concluded that Cabelka fails to state a claim under § 1983 for violation of the Due Process
     Clause. Accordingly, the Court does not address whether the Social Worker Defendants are entitled to
28   qualified immunity on Cabelka’s Fourteenth Amendment claim.

                                                        22
                                                                                            18-cv-13-WQH-MSB
 1         In Henry A., the court of appeals held that foster children stated a due process claim
 2   under the state-created danger doctrine by alleging that social workers knew of the danger
 3   of abuse and neglect that the children faced in certain foster homes and acted with
 4   deliberate indifference by exposing the foster children to that danger. 678 F.3d at 1003. In
 5   Tamas, the Court of Appeals held that a foster child stated a claim under the state-created
 6   danger doctrine because “[t]he state’s approval of [the foster child’s] foster care and
 7   adoption by [the foster parent] created a danger of molestation that [the foster child] would
 8   not have faced had the state adequately protected her as a result of the referrals.” 630 F.3d
 9   at 844. Henry A. and Tamas are not “meaningfully distinguishable” from this case.
10   Kennedy, 439 F.3d at 1066. In Henry A., Tamas, and the present case, the social workers
11   exposed the plaintiffs to a danger of sexual abuse they otherwise would not have faced. See
12   Paluk v. Savage, 836 F.3d 1117, 1126 (9th Cir. 2016) (finding that another case was
13   “factually similar” because in both cases, “the danger was a physical danger in the
14   workplace”); see also Flores v. Morgan Hill Unified Sch. Dist., 324 F.3d 1130, 1136-37
15   (9th Cir. 2003) (“In order to find that the law was clearly established . . . we need not find
16   a prior case with identical, or even ‘materially similar,’ facts. Our task is to determine
17   whether the preexisting law provided the defendants with ‘fair warning’ that their conduct
18   was unlawful.” (internal citation omitted) (quoting Hope v. Pelzer, 536 U.S. 730 (2002))).
19   Based on the body of state-created danger caselaw, the Social Worker Defendants were on
20   notice that placing and maintaining a foster child with a known history of sexually abusing
21   his male foster siblings in a home with three young boys would violate the young boys’
22   rights to due process. Based on the allegations at this stage in the proceedings, the Court
23   concludes that the Social Worker Defendants are not entitled to qualified immunity for the
24   alleged violations of the Minor Plaintiffs’ substantive due process rights.
25         The Social Worker Defendants’ Motion to Dismiss Plaintiffs’ first cause of action
26   under § 1983 for violation of Cabelka’s federal rights under the Adoption Act is denied.
27   The Social Worker Defendants’ Motion to Dismiss Plaintiffs’ first cause of action under §
28   1983 for violation of the Minor Plaintiffs’ federal rights under the Adoption Act is granted.

                                                   23
                                                                                   18-cv-13-WQH-MSB
 1   The Social Worker Defendants’ Motion to Dismiss Plaintiffs’ first cause of action under §
 2   1983 for violation of Cabelka’s constitutional rights under the Fourteenth Amendment is
 3   granted. The Social Worker Defendants’ Motion to Dismiss Plaintiffs’ first cause of action
 4   under § 1983 for violation of the Minor Plaintiffs’ constitutional rights under the
 5   Fourteenth Amendment is denied.
 6            d. Section 1983 Claims Against the County
 7            Plaintiffs allege pursuant to 42 U.S.C. § 1983 that the County violated Plaintiffs’
 8   rights under the Adoption Act8 under Monell v. Department of Social Services of New York,
 9   436 U.S. 658 (1978).
10            The County contends that “the TAC does not actually identify any formal County
11   policy that perpetuates or condones the violation of Plaintiffs’ rights under the Adoption
12   Act or the Fourteenth Amendment.” (ECF No. 104-1 at 8). The County contends that
13   Plaintiffs fail to allege facts to “support the existence of a widespread practice that,
14   although not authorized by written law or express municipal policy, is so permanent and
15   well settled as to constitute a ‘custom or usage’ with the force of law.” (Id.). The County
16   contends that Plaintiffs’ individual experience with one foster child is insufficient to
17   support an inference of an unlawful County custom. The County contends that Plaintiffs
18   fail to allege non-conclusory factual allegations to support an inference that the County
19   failed to train or discipline its employees.
20            Plaintiffs contend that they sufficiently “identified and enumerated several County
21   policies, customs, and/or practices.” (ECF No. 106 at 15). Plaintiffs contend that they
22   adequately allege Monell liability under a practice or custom theory because multiple social
23   workers engaged in unlawful behavior on multiple occasions. Plaintiffs contend that they
24   properly allege Monell liability based on the County’s failure to supervise and discipline
25   its employees.
26
27
28   8
         Plaintiffs do not bring claims against the County for violations of the Fourteenth Amendment.

                                                          24
                                                                                             18-cv-13-WQH-MSB
 1         42 U.S.C. § 1983 does not provide for vicarious liability; local governments “may
 2   not be sued under § 1983 for an injury inflicted solely by its employees or agents.” Monell,
 3   436 U.S. at 694.
 4         As a prerequisite to establishing Section 1983 municipal liability, the plaintiff
           must satisfy one of three conditions:
 5
 6              First, the plaintiff may prove that a city employee committed the
                alleged constitutional violation pursuant to a formal governmental
 7
                policy or a longstanding practice or custom which constitutes the
 8              standard operating procedure of the local governmental entity.
                Second, the plaintiff may establish that the individual who
 9
                committed the constitutional tort was an official with final policy-
10              making authority and that the challenged action itself thus
                constituted an act of official governmental policy. Whether a
11
                particular official has final policy-making authority is a question of
12              state law. Third, the plaintiff may prove that an official with final
                policy-making authority ratified a subordinate's unconstitutional
13
                decision or action and the basis for it.
14
     Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996) (quoting Gillette v. Delmore, 979 F.2d
15
     1342, 1346-47 (9th Cir. 1992) (citations and internal quotations omitted)).
16
           Absent a formal government policy, [the plaintiff] must show a “longstanding
17
           practice or custom which constitutes the standard operating procedure of the
18         local government entity.” Gillette, 979 F.2d at 1346-47. The custom must be
           so “persistent and widespread” that it constitutes a “permanent and well
19
           settled city policy.” Monell [ ], 436 U.S. [ ] at 691 [ ]. Liability for improper
20         custom may not be predicated on isolated or sporadic incidents; it must be
           founded upon practices of sufficient duration, frequency and consistency that
21
           the conduct has become a traditional method of carrying out policy. Bennett
22         v. City of Slidell, 728 F.2d 762, 767 (5th Cir. 1984). See also: Meehan v. Los
           Angeles Cty., 856 F.2d 102 (9th Cir. 1988) (two incidents not sufficient to
23
           establish custom); Davis v. Ellensburg, 869 F.2d 1230 (9th Cir. 1989) (manner
24         of one arrest insufficient to establish policy).
25
     Id. A policy or custom may be inferred from “‘evidence of repeated constitutional
26
     violations for which the errant municipal officers were not discharged or reprimanded.’”
27
     Nadell v. Las Vegas Metro. Police Dep’t, 268 F.3d 924, 929 (9th Cir. 2001) (quoting
28

                                                  25
                                                                                   18-cv-13-WQH-MSB
 1   Gillette, 979 F.2d at 1349). In “limited circumstances” the failure to train municipal
 2   employees can serve as the basis for Monell liability under § 1983. Bd. of the Cty. Comm’rs
 3   v. Brown, 520 U.S. 397, 407 (1997). The plaintiff must show that the county had a training
 4   policy that “amounts to deliberate indifference” to the rights of the persons with whom the
 5   untrained employees are likely to come into contact with and that the injury would have
 6   been avoided if the county properly trained its employees. Blankenhorn v. City of Orange,
 7   485 F.3d 463, 484 (9th Cir. 2007) (quoting Lee v. City of Los Angeles, 250 F.3d 668, 681
 8   (9th Cir. 2001)).
 9         The Court has determined that the Minor Plaintiffs fail to allege violations of their
10   rights under the Adoption Act. Accordingly, the County is not liable to the Minor Plaintiffs.
11   See City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986) (“Neither Monell . . . nor any
12   of [the Supreme Court’s] other cases authorize the award of damages against a municipal
13   corporation based on the actions of one of its officers when in fact . . . the officer inflicted
14   no constitutional harm.”).
15         The Court has determined that Cabelka has sufficiently alleged that the Social
16   Worker Defendants violated her federal rights under the Adoption Act at this stage in the
17   proceedings. Plaintiffs allege that the County had several policies, customs, or practices
18   that caused the violations of Cabelka’s federal rights, including “[n]ot requiring a social
19   worker to disclose known histories, behavioral, medical, and/or psychiatric problems to a
20   foster parent,” “misrepresenting and/or concealing a foster child’s history and needs in
21   order to attain placement,” and failing to investigate reports of sexual assaults or remove a
22   foster child whose presence threatens other children in the home. (ECF No. 101 ¶¶ 148-
23   49). Plaintiffs allege that the Social Worker Defendants’ supervisors failed to “discipline,
24   investigate, and/or report their subordinate social workers for failing to act pursuant to
25   and/or in accordance with the County’s policies, customs or practices in dealing with
26   Plaintiffs.” (Id. ¶ 151). Plaintiffs allege that the County “did not discipline any of the
27   Individual Defendants for or in relation to their respective conduct, acts, and/or omissions.”
28   (Id. ¶ 152). Plaintiffs allege that the County failed to train its employees to avoid violating

                                                    26
                                                                                    18-cv-13-WQH-MSB
 1   the Adoption Act, including by failing to train social workers that they are “required to
 2   disclose current and relevant information to the care provider regarding the health,
 3   education, known or suspected dangerous behaviors, [and] psychiatric issues” of a foster
 4   child, and by failing to train social workers that they may not misrepresent or conceal a
 5   foster child’s history and needs to obtain placement. (Id. ¶ 155).
 6         The alleged violations of the Adoption Act occurred over multiple years, and
 7   Plaintiffs allege that multiple County employees lied and failed to provide information to
 8   Cabelka about D.G.’s history and background. “It is difficult to discern from the caselaw
 9   the quantum of allegations needed to survive a motion to dismiss a pattern and practice
10   claim.” Gonzalez v. Cty. of Merced, 289 F. Supp. 3d 1094, 1099 (E.D. Cal. 2017).
11   However, “where more than a few incidents are alleged, the determination appears to
12   require a fully-developed factual record.” Lemus v. Cty. of Merced, No. 115-CV-00359-
13   MCE-EPG, 2016 U.S. Dist. LEXIS 66294, at *4 (E.D. Cal. May 19, 2016), aff'd, 711 F.
14   App’x 859 (9th Cir. 2017). The Court can infer from Plaintiffs’ allegations that the County
15   had a policy or custom that caused the alleged violations of the Adoption Act. See Lapachet
16   v. Cal. Forensic Med. Grp., Inc., 313 F. Supp. 3d 1183, 1193 (E.D. Cal. 2018) (holding
17   that the plaintiff sufficiently alleged a municipal policy or custom where the plaintiff
18   alleged that multiple employees failed to monitor his health or provide medical treatment
19   of the course of two days). The Court concludes that Cabelka has stated a claim against the
20   County under § 1983 at this stage in the proceedings for violations of her federal rights
21   under the Adoption Act.
22         The County’s Motion to Dismiss Plaintiffs’ second cause of action under § 1983 for
23   violations of the Minor Plaintiffs’ federal rights under the Adoption Act is granted. The
24   County’s Motion to Dismiss Plaintiffs’ second cause of action under § 1983 for violations
25   of Cabelka’s federal rights under the Adoption Act is denied.
26   ///
27   ///
28   ///

                                                  27
                                                                                18-cv-13-WQH-MSB
 1   V.     MINOR PLAINTIFFS’ STATE LAW CLAIMS
 2          The Minor Plaintiff bring state law claims against Defendants for negligence,
 3   negligent and/or intentional misrepresentation, and intentional infliction of emotional
 4   distress.
 5          a. Negligence
 6          Defendants assert that the Minor Plaintiffs fail to state claims for negligence.
 7   Defendants contend that the Minor Plaintiffs fail to identify a statute that imposes a
 8   mandatory duty on the County or its social workers. The Social Worker Defendants
 9   contend that the Child Abuse and Prevention Treatment Act (“CAPTA”), P.L. 93-247, did
10   not impose a mandatory duty on the Social Worker Defendants to report the Minor
11   Plaintiffs’ sexual abuse allegations. The Social Worker Defendants contend that the Minor
12   Plaintiffs fail to identify a provision of California’s Child Abuse and Neglect Reporting
13   Act (“CANRA”), Cal. Pen. Code §§ 11164-11174.3, that imposes a mandatory duty. The
14   Social Worker Defendants contend that they did not have a duty to warn the Minor
15   Plaintiffs because the Social Worker Defendants did not have a special relationship with
16   the Minor Plaintiffs, and D.G. did not threaten any of the Minor Plaintiffs. Defendants
17   further contend that they are immune from liability.
18          The Minor Plaintiffs contend that they “expressly identified” provisions of the
19   California DSS Regulations, the California Welfare and Institutions Code, and the
20   California Penal Code that “create obligatory duties that were breached” by the Social
21   Worker Defendants. (ECF No. 105 at 20). The Minor Plaintiffs contend that the DSS
22   Regulations require a social worker to disclose a foster child’s background information to
23   a foster parent. The Minor Plaintiffs contend that the Social Worker Defendants were
24   required to report that D.G. sexually assaulted T.C. The Minor Plaintiffs contend that the
25   County is liable for the Social Worker Defendants’ negligence pursuant to sections 815.6
26   and 815.2 of the California Government Code. The Minor Plaintiffs contend that
27   Defendants are not immune from liability.
28   ///

                                                 28
                                                                               18-cv-13-WQH-MSB
 1                  1.   Negligence Liability for Social Worker Defendants
 2         Section 820(a) of the California Government Code provides that, “[e]xcept as
 3   otherwise provided by statute (including Section 820.2), a public employee is liable for
 4   injury caused by his act or omission to the same extent as a private person.” “[I]n order to
 5   prove facts sufficient to support a finding of negligence, a plaintiff must show that the
 6   defendant had a duty to use due care, that he breached that duty, and that the breach was
 7   the proximate or legal cause of the resulting injury.” Nally v. Grace Church, 47 Cal. 3d
 8   278, 293 (1988) (citing U.S. Liab. Ins. Co. v. Haidinger-Hayes, Inc., 1 Cal. 3d 586, 594
 9   (1970)). A duty may be “imposed by statute, contract or otherwise.” Id. at 292.
10         The Minor Plaintiffs allege that “Defendants were obligated by constitutional
11   provisions, statutes, and/or regulations” to “document, report and subsequently inform
12   others, including Plaintiffs and/or Melanie Cabelka, about D.G.’s physical, medical,
13   behavioral, and emotional condition . . . .” (ECF No. 101 ¶ 162). The Minor Plaintiffs
14   allege that the “foster care requirements”
15         mandate an affirmative duty by Defendants to refrain from undertaking
           conduct . . . that puts the Plaintiffs in danger they would not otherwise have
16
           faced . . . These duties included the duty to disclose certain information as
17         described in detail above, to [Cabelka]. The requirements also include
           reporting claims of sexual abuse pursuant to [CAPTA and CANRA].
18
19   (Id. ¶ 165). The Minor Plaintiffs further allege that “Defendants owed a duty to warn and/or
20   fully inform Plaintiffs of any matter that they ‘knew or should have known’ that might
21   endanger the Plaintiff or his family” pursuant to Johnson v. State of California, 69 Cal. 2d
22   782, 785 (1968)). (Id. ¶ 169).
23         In Johnson, the State of California requested that the Johnson family accept the
24   placement of a sixteen-year-old foster child. 69 Cal. 2d at 784. Mrs. Johnson, the foster
25   mother, alleged that the state knew that the foster child had homicidal tendencies and a
26   background of violence and cruelty to animals and humans, and the state failed to inform
27   the Johnson family of the foster child’s dangerous propensities. Id. at 784-85. The foster
28   child assaulted his foster mother, and the foster mother sued the state for negligence. Id. at

                                                   29
                                                                                  18-cv-13-WQH-MSB
 1   785. The California Supreme Court held that, “[a]s the party placing the youth with Mrs.
 2   Johnson, the state’s relationship to plaintiff was such that its duty extended to warning of
 3   latent, dangerous qualities suggested by the [foster child’s] history or character.” Id. at 785
 4   (citing cases). The court determined that
 5          the state owed a duty to inform Mrs. Johnson of any matter that its agents
            knew or should have known that might endanger the Johnson family; at a
 6
            minimum, these facts certainly would have included “homicidal tendencies,
 7          and a background of violence and cruelty” as well as the youth’s criminal
            record.
 8
 9   Id. at 786.
10          The California Supreme Court examined the Johnson holding in Thomspon v.
11   County of Alameda. In Thompson, the county released a juvenile offender into the
12   community, knowing that the offender had dangerous, sexual, and violent propensities
13   toward young children. 27 Cal. 3d 741, 746 (1980). Prior to being released, the juvenile
14   offender indicated to the county that he would kill a young child residing in his
15   neighborhood. Id. The county released the juvenile offender into his mother’s custody and
16   did not warn anyone of the offender’s threat or dangerous propensities. Within twenty-four
17   hours of being released, the juvenile offender murdered a young boy who lived a few doors
18   down from his mother. The court examined whether the county had a duty to warn local
19   police, neighborhood parents, or the juvenile offender’s mother of the offender’s threat. Id.
20   at 749. The court explained that the case law “impose[s] a duty upon those who create a
21   foreseeable peril, not readily discoverable by endangered persons, to warn them of such
22   potential peril.” Id. at 751. The court explained that, unlike Johnson or Tarasoff v. Regents
23   of University of California, 17 Cal. 3d 425 (1976)9,
24          plaintiffs here have alleged neither that a direct or continuing relationship
25
26
     9
       In Tarasoff, the court held that a therapist had a duty to warn an “endangered party or those who can
27   reasonably be expected to notify him” of a serious threat of violence to a foreseeable and identifiable
     victim. 17 Cal. 3d at 442, superseded by statute, Cal. Civ. Code § 43.92, as stated in Regents of Univ. of
28   Cal. v. Superior Court, 29 Cal. App. 5th 890 (2018).

                                                        30
                                                                                            18-cv-13-WQH-MSB
 1          between them and County existed through which County placed plaintiffs’
            decedent in danger, nor that their decedent was a foreseeable or readily
 2
            identifiable target of the juvenile offender’s threats. Under such
 3          circumstances, while recognizing the continuing obligation of County, as with
            all public entities, to exercise reasonable care to protect all of its citizens, we
 4
            decline to impose a blanket liability on County for failing to warn plaintiffs,
 5          the parents of other neighborhood children, the police or James’ mother of
            James’ threat.
 6
 7   Id. at 753.
 8          In this case, the Minor Plaintiffs allege that the Social Worker Defendants were
 9   aware of D.G.’s history of sexual abuse, behavioral issues, and that he had been removed
10   from his previous foster home for sexually assaulting a young boy. The Minor Plaintiffs
11   allege that the Social Worker Defendants knew that Cabelka had three young male children
12   and placed D.G. with the Cabelka family anyway. The Minor Plaintiffs allege that the
13   Social Worker Defendants failed to warn Cabelka of the danger to the Minor Plaintiffs, and
14   the Minor Plaintiffs were assaulted by D.G. as a result. The Court finds that the Minor
15   Plaintiffs have alleged facts from which the Court can conclude a direct relationship existed
16   between the Social Worker Defendants and the Cabelka family. The Court finds that the
17   Minor Plaintiffs have sufficiently alleged facts at this stage in the proceedings to support a
18   finding that the Social Worker Defendants had a duty to warn the Minor Plaintiffs’ mother,
19   Cabelka, of the foreseeable threat.10
20                    2.    Social Worker Defendants’ Immunity for Negligence Claim
21          The Social Worker Defendants contend that they
22          are entitled to immunity for their discretionary and quasi-prosecutorial
            decisions to (1) place and supervise D.G. in the Cabelka home, (2) intervene
23
            or discontinue D.G.’s placement in the home, (3) warn Plaintiffs of D.G.’s
24
25
26   10
       The Social Worker Defendants do not challenge the Minor Plaintiffs’ pleading of the other elements of
     a negligence claim. The Court does not address whether the Minor Plaintiffs have sufficiently pled a duty
27   under any other statute, rule, or regulation because the Court has determined that the Minor Plaintiffs have
     sufficiently pled that the Social Worker Defendants had a duty under the Johnson standard to support a
28   negligence claim at this stage in the proceedings.

                                                         31
                                                                                              18-cv-13-WQH-MSB
 1         behavioral issues and sexual abuse, and (4) investigate reports that D.G.
           sexually abused other children living in the home.
 2
 3   (ECF No. 103-1 at 26).
 4         The Minor Plaintiffs contend that the Social Worker Defendants are not entitled to
 5   prosecutorial or discretionary immunity because the allegations do not establish that the
 6   Social Worker Defendants consciously balanced risks and benefits and made policy
 7   decisions. The Minor Plaintiffs contend that they have not alleged that the Social Worker
 8   Defendants were acting pursuant to their prosecutorial or quasi-prosecutorial functions.
 9                     i.   Discretionary Act Immunity
10         Under section 820.2 of the California Government Code, “a public employee is not
11   liable for an injury resulting from his act or omission where the act or omission was the
12   result of the exercise of the discretion vested in him, whether or not such discretion be
13   abused.” However, “not all acts requiring a public employee to choose among alternatives
14   entail the use of ‘discretion’ within the meaning of section 820.2.” Barner v. Leeds, 24 Cal.
15   4th 676, 684-85 (2000). “[G]overnment defendants have the burden of establishing that
16   they are entitled to immunity for an actual policy decision made by an employee who
17   ‘consciously balanc[ed] risks and advantages[.]’” AE ex. rel Hernandez v. Cty. of Tulare,
18   666 F.3d 631, 639 (9th Cir. 2012) (second alteration in original) (quoting Johnson v. State
19   of Cal., 69 Cal. 2d 782, 794 n. 8 (1968)). “The fact that an employee normally engages in
20   ‘discretionary activity’ is irrelevant if, in a given case, the employee did not render a
21   considered decision.” Id. (quoting Johnson, 69 Cal. 2d at 794 n. 8). Accordingly, “[i]t
22   would be odd indeed if a plaintiff included in a Complaint allegations that would establish
23   a basis for finding discretionary act immunity on the part of government defendants.” Id. at
24   640; see Elton v. Cty. of Orange, 3 Cal. App. 3d 1053, 1058 (1970) (explaining that the
25   required showing of balancing the risks and advantages could not have been made by the
26   county at the demurrer stage).
27         In this case, the Minor Plaintiffs’ allegations do not demonstrate that the allegedly
28   negligent acts were policy decisions made by government employees who consciously

                                                  32
                                                                                 18-cv-13-WQH-MSB
 1   balanced the risks and benefits of different alternatives. See AE ex. rel Hernandez, 666
 2   F.3d at 640 (concluding that “the County was not entitled to a dismissal of AE’s derivative
 3   liability claims on the basis of discretionary act immunity for the allegedly negligent
 4   placement and supervision of [a foster child] by [defendant government social
 5   workers]”); Uriarte v. Bostic, No. 15cv1606-MMA (PCL), 2017 U.S. Dist. LEXIS 81529,
 6   at *27-28 (S.D. Cal. May 26, 2017) (“[T]he Ninth Circuit has indicated that it may be
 7   inappropriate for courts to find discretionary act immunity applies at the pleadings stage.”).
 8   The Court finds that the Social Worker Defendants have not established that they are
 9   entitled to immunity from the Minor Plaintiffs’ negligence claim under section 820.2 of
10   the California Government Code at this stage in the proceedings.
11                       ii.   Prosecutorial Function Immunity
12         Under section 821.6 of the California Government Code, “[a] public employee is not
13   liable for injury caused by his instituting or prosecuting any judicial or administrative
14   proceeding within the scope of his employment . . . .” The Court of Appeals for the Ninth
15   Circuit has held that section 821.6 only provides immunity in suits for malicious
16   prosecution. Garmon v. Cty. of Los Angeles, 828 F.3d 837, 847 (9th Cir. 2016) (holding
17   that Sullivan v. County of Los Angeles, 527 P.2d 865 (Cal. 1974), “confin[ed] [the] reach
18   [of section 821.6] to malicious prosecution actions” and that “the California Supreme Court
19   would adhere to Sullivan even though California Courts of Appeal have strayed from it”).
20   The Minor Plaintiffs do not allege that the Social Worker Defendants engaged in malicious
21   prosecution. The Social Worker Defendants are not entitled to immunity from the Minor
22   Plaintiffs’ negligence claim under section 821.6 of the California Government Code at this
23   stage in the proceedings.
24         The Social Worker Defendants’ Motion to Dismiss the Minor Plaintiffs’ third cause
25   of action for negligence is denied.
26                  3.     Negligence Liability for County
27         Under section 815.2(a) of the California Government Code, “[a] public entity is
28   liable for injury proximately caused by an act or omission of an employee of the public

                                                   33
                                                                                  18-cv-13-WQH-MSB
 1   entity within the scope of his employment if the act or omission would, apart from this
 2   section, have given rise to a cause of action against that employee or his personal
 3   representative.” The Court has determined that the Minor Plaintiffs have sufficiently pled
 4   a cause of action for negligence against the Social Worker Defendants at this stage in the
 5   proceedings. The Minor Plaintiffs allege that the Social Worker Defendants were acting
 6   within the course and scope of their employment when they failed to disclose D.G.’s
 7   dangerous propensities. Accordingly, the Minor Plaintiffs have sufficiently pled a
 8   negligence claim against the County at this stage in the proceedings pursuant to section
 9   815.2(a).11
10                   4.    County’s Immunity for Negligence Claim
11          Section 815.2(b) of the California Government Code provides, “Except as otherwise
12   provided by statute, a public entity is not liable for an injury resulting from an act or
13   omission of an employee of the public entity where the employee is immune from liability.”
14   The Court has determined that the Social Worker Defendants have not shown that they are
15   immune from liability for their alleged negligence at this stage in the proceedings.
16   Therefore, the County is not immune from liability under section 815.2(b) at this stage in
17   the proceedings.
18          The County’s Motion to Dismiss the Minor Plaintiffs’ third and fourth causes of
19   action for negligence is denied.
20   ///
21
22
23   11
       Because the Court has determined that the Minor Plaintiffs have sufficiently pled a negligence claim
     against the County under section 815.2(a) at this stage in the proceedings, the Court does not address
24   whether the Minor Plaintiffs have sufficiently pled a negligence claim against the County under section
25   815.6, which provides:

26          Where a public entity is under a mandatory duty imposed by an enactment that is designed
            to protect against the risk of a particular kind of injury, the public entity is liable for an
27          injury of that kind proximately caused by its failure to discharge the duty unless the public
            entity established that it exercised reasonable diligence to discharge the duty.
28

                                                         34
                                                                                              18-cv-13-WQH-MSB
 1         b. Negligent and/or Intentional Misrepresentation Claim
 2         Defendants assert that the Minor Plaintiffs fail to state claims for negligent or
 3   intentional misrepresentation. The Social Worker Defendants contend that they did not
 4   make any misrepresentations to the Minor Plaintiffs. The County contends that the Minor
 5   Plaintiffs “have not identified any statutory authority to hold the County of San Diego
 6   liable for the misrepresentation” claim. (ECF No. 104-1 at 15). The County contends that
 7   it cannot be liable under a theory of vicarious liability because the Minor Plaintiffs fail to
 8   allege sufficient misrepresentation claims against the Social Worker Defendants.
 9         The Minor Plaintiffs contend that the Social Worker Defendants and the County are
10   liable for negligent or intentional misrepresentation because the Minor Plaintiffs were
11   “foreseeable victims when Defendants placed D.G., a sexual predator, in the Cabelka home
12   and lied about D.G.’s prior history.” (ECF No. 105 at 30).
13         The elements of fraud or intentional misrepresentation are “‘(a) misrepresentation
14   (false representation, concealment, or nondisclosure); (b) knowledge of falsity (or
15   ‘scienter’); (c) intent to defraud, i.e., to induce reliance; (d) justifiable reliance; and (e)
16   resulting damage.’” Engalla v. Permanente Med. Grp., 15 Cal. 4th 951, 974 (1997)
17   (quoting Lazar v. Superior Court, 12 Cal. 4th 631, 638 (1996)); California Civil Jury
18   Instructions (“CACI”) No. 1900 (2017). The elements of a claim for negligent
19   misrepresentation are “(1) a misrepresentation of a past or existing material fact, (2) made
20   without reasonable ground for believing it to be true, (3) made with the intent to induce
21   another’s reliance on the fact misrepresented, (4) justifiable reliance on the
22   misrepresentation, and (5) resulting damage.” Ragland v. U.S. Bank Nat’l Assn., 209 Cal.
23   App. 4th 182, 196 (2012).
24         In Randi W. v. Muroc Joint Unified School District, 14 Cal. 4th 1066 (1997), a minor
25   plaintiff brought an action for claims including fraud and negligent misrepresentation
26   against school districts and their employees. The plaintiff alleged that the defendants wrote
27   letters recommending a vice principal for employment at her school without disclosing the
28   vice principal’s history of improper sexual conduct with female students. Randi W., 14 Cal.

                                                   35
                                                                                   18-cv-13-WQH-MSB
 1   4th at 1071-72. The vice principal was hired at the plaintiff’s school and sexually molested
 2   the plaintiff. Id. at 1070. The California Supreme Court concluded that
 3         defendants’ letters of recommendation, containing unreserved and
           unconditional praise for former employee Gadams despite defendants’ alleged
 4
           knowledge of complaints or charges of his sexual misconduct with students,
 5         constituted misleading statements that could form the basis for tort liability
           for fraud or negligent misrepresentation. Although policy considerations
 6
           dictate that ordinarily a recommending employer should not be held
 7         accountable to third persons for failing to disclose negative information
           regarding a former employee, nonetheless liability may be imposed if, as
 8
           alleged here, the recommendation letter amounts to an affirmative
 9         misrepresentation presenting a foreseeable and substantial risk of physical
           harm to a prospective employer or third person.
10
11   Id.
12         In this case, the Minor Plaintiffs allege that the Social Worker Defendants
13   affirmatively misrepresented D.G.’s history in the foster care system, D.G.’s violent
14   propensities, and D.G.’s history of sexual abuse. The Minor Plaintiffs allege that after
15   Cabelka complained about D.G.’s behaviors and suspected his history of sexual abuse, the
16   Social Worker Defendants reassured Cabelka that all of D.G.’s behaviors were new. The
17   Minor Plaintiffs allege that the Social Worker Defendants knew or should have known the
18   representations were false. The Minor Plaintiffs allege that the Social Worker Defendants
19   made the representations to induce Cabelka to accept and keep D.G. in her home. The
20   Minor Plaintiffs allege that the Social Worker Defendants knew that Cabelka had three
21   young sons. The Minor Plaintiffs allege that Cabelka relied on the Social Worker
22   Defendants’ representations in bringing and keeping D.G. in her home, and the Minor
23   Plaintiffs were assaulted as a result. See Dillard v. Victoria M. Morton Enters., No. 08-
24   1339 FCD/GGH, 2008 U.S. Dist. LEXIS 79588, at *22-23 (E.D. Cal. Oct. 8, 2008) (relying
25   on Randi W. to hold that two minor children stated a claim for misrepresentation where the
26   minor children suffered flu-like symptoms after their mother relied on the defendants’
27   representations about the safety of their products). The Court finds that the Minor Plaintiffs
28   have alleged facts from which the Court can infer at this stage in the proceedings that the

                                                   36
                                                                                  18-cv-13-WQH-MSB
 1   Social Worker Defendants made an affirmative misrepresentation to Cabelka that
 2   presented a foreseeable and substantial risk of harm to her children, the Minor Plaintiffs.
 3           The Minor Plaintiffs allege that the Social Worker Defendants were acting within
 4   the course and scope of their employment when they made misrepresentations to Cabelka.
 5   Therefore, the County may be liable to the Minor Plaintiffs. See Cal. Gov. Code § 815.2(a).
 6           Defendants’ Motions to Dismiss the Minor Plaintiffs’ fifth cause of action for
 7   negligent and/or intentional misrepresentation is denied.
 8           c. Intentional Infliction of Emotional Distress Claim
 9           Defendants assert that the Minor Plaintiffs fail to state claims for intentional
10   infliction of emotional distress. The Social Worker Defendants contend that the Minor
11   Plaintiffs fail to allege facts that show the Social Worker Defendants’ behavior was
12   outrageous. The Social Worker Defendants contend that they did not intentionally or
13   recklessly cause harm to the Minor Plaintiffs. The Social Worker Defendants contend that
14   T.C. does not allege facts that show that he suffered severe emotional distress. The County
15   contends that it cannot be liable under a theory of vicarious liability because the Minor
16   Plaintiffs fail to allege sufficient intentional infliction of emotional distress claims against
17   the Social Worker Defendants.
18           The Minor Plaintiffs contend that the Social Worker Defendants’ lies, omissions,
19   threats, and coercion constitute outrageous behavior. The Minor Plaintiffs contend that the
20   Social Worker Defendants knew the danger that D.G. posed to the Minor Plaintiffs and
21   recklessly disregarded it. The Minor Plaintiffs contend that T.C. has sufficiently pled an
22   emotional distress claim.
23           To establish a claim for intentional infliction of emotional distress, a plaintiff must
24   show:
25           (1) extreme and outrageous conduct by the defendant with the intention of
             causing, or reckless disregard of the probability of causing, emotional distress;
26
             (2) the plaintiff’s suffering severe or extreme emotional distress; and (3)
27           actual and proximate causation of the emotional distress by the defendant’s
             outrageous conduct.
28

                                                    37
                                                                                    18-cv-13-WQH-MSB
 1
     Hughes v. Pair, 209 P.3d 963, 976 (Cal. 2009) (quotation omitted). A defendant’s conduct
 2
     is “outrageous” when it is “so extreme as to exceed all abounds of that usually tolerated in
 3
     a civilized community.” Id. Outrageous behavior can occur where a defendant knows of a
 4
     dangerous condition, fails to warn about the danger, and the plaintiff suffers physical harm
 5
     as a result. Wilson v. S. Cal. Edison Co., 234 Cal. App. 4th 123, 152 (2015); see Bradley
 6
     v. Dep’t of Children & Family Servs., No. CV 17-6556-JFW (AGR), 2018 U.S. Dist LEXIS
 7
     226147, at *14 (C.D. Cal. Mar. 12, 2018) (holding that a foster child adequately pled claim
 8
     for intentional infliction of emotional distress by alleging that after disclosing that he was
 9
     sexually abused by his foster parent, social workers responded that the foster child “did not
10
     have a choice” but to return to the foster home, threatened to split him up from his brother
11
     if he refused to comply, failed to conduct an adequate investigation, attempted to cover up
12
     the allegations, and did not immediately seek a different foster home for the plaintiff or his
13
     brother), vacated on other grounds, 2018 U.S. Dist. LEXIS 226145 (C.D. Cal. Apr. 26,
14
     2018).
15
           In this case, the Minor Plaintiffs allege that the Social Worker Defendants
16
     misrepresented and concealed the facts that D.G. had known violent propensities, had been
17
     sexually abused, had witnessed the abuse of his siblings, and had been removed from his
18
     previous home because he sexually assaulted a young boy. The Minor Plaintiffs allege that
19
     the Social Worker Defendants told Cabelka not to go to the police and to allow D.G. to
20
     remain in her home after Cabelka reported his sexual attacks on the Minor Plaintiffs. The
21
     Minor Plaintiffs allege that T.C. was 13, D.C. was 12, and J.C. was six when they were
22
     sexually assaulted by D.G. The Minor Plaintiffs allege that D.C. was “traumatized by the
23
     rape.” (ECF No. 101 ¶ 71). The Minor Plaintiffs allege that D.C. was unable to speak for
24
     hour after the rape, requires trauma therapy, experiences anxiety attacks at school, and
25
     “wears numerous layers of clothing to prevent anyone from touching him.” (Id.). The
26
     Minor Plaintiffs allege that J.C. experienced “significant abrasions and injuries on his
27
     penis, and the surrounding area,” after his sexual assault by D.G. (Id. ¶ 93). The Minor
28

                                                   38
                                                                                  18-cv-13-WQH-MSB
 1   Plaintiffs allege that J.C. cried for days after the assault, is terrified to sleep in his room,
 2   and requires the assistance of a therapist to cope with post-traumatic stress disorder. The
 3   Minor Plaintiffs allege that T.C. “watched, frozen in terror, as D.C. was violently
 4   sodomized by D.G.” (Id. ¶ 202). The Minor Plaintiffs allege that they stayed home from
 5   school on multiple days because they were afraid of D.G. The Minor Plaintiffs allege that
 6   childhood sexual abuse causes “significant emotional trauma.” (Id. ¶ 197).
 7         The Minor Plaintiffs’ factual allegations support an inference that the Social Worker
 8   Defendant’s behavior was extreme and outrageous and that the Social Worker Defendants
 9   acted with a reckless disregard for the possibility that the Minor Plaintiffs would be
10   sexually assaulted by D.G. See Rozario v. Richards, 687 F. App’x 568, 571 (9th Cir. 2017)
11   (finding that the plaintiff alleged outrageous conduct where the defendant encouraged
12   plaintiff to pet a dog and stated that the dog was sweet and cuddly (knowing that the dog
13   was dangerous and had previously bitten another person) and discouraged the plaintiff from
14   contacting paramedics after being attacked). The Minor Plaintiffs’ factual allegations
15   support an inference that each Minor Plaintiff suffered severe emotional distress. The Court
16   concludes that the Minor Plaintiffs sufficiently state a claim against the Social Worker
17   Defendants for intentional infliction of emotional distress at this stage in the proceedings.
18         The Minor Plaintiffs allege that the Social Worker Defendants were acting within
19   the course and scope of their employment when they engaged in outrageous behavior.
20   Therefore, the County may be liable. See Cal. Gov. Code § 815.2(a).
21         Defendants’ Motions to Dismiss the Minor Plaintiffs’ sixth cause of action for
22   intentional infliction of emotional distress is denied.
23   VI.   CONCLUSION
24         IT IS HEREBY ORDERED that the Motion to Dismiss filed filed by Defendants
25   Sarah Wilson, Carlos Olmeda, Fatimah Abdullah, and Marilyn Sproat (ECF No. 103) is
26   granted in part and denied in part. The Motion to Dismiss filed by Defendant County of
27   San Diego (ECF No. 104) is granted in part and denied in part. No later than thirty days
28

                                                    39
                                                                                    18-cv-13-WQH-MSB
 1   from the date of this Order, Plaintiffs may file a motion for leave to amend pursuant to
 2   Civil Local Rules 7.1 and 15.1(c).
 3   Dated: April 6, 2020
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                40
                                                                             18-cv-13-WQH-MSB
